         Case 4:20-cv-00432-A Document 9 Filed 06/25/20                       Page 1 of 9 PageID 64


                               IN




JESSICA ANN IDLETT,                                            §
                                                              §
                     Movant,                                  §
                                                              §
vs.                                                           §     NO. 4:20-CV-432-A
                                                              §     (NO. 4: 18-CR-094-A)
UNITED STATES OF AMERICA,                                     §
                                                              §
                     Respondent.                              §


                                     MEMORANDUM OPINION AND ORDER

            Came on for consideration the motion of movant, Jessica Ann

Idlett, under 28 U.S.C.                        §   2255 to vacate, set aside, or correct

sentence. The court, having considered the motion and brief in

support, the government's response,' movant's reply,' the record

in the underlying criminal case, No. 4:18-CR-094-A, styled

"United States v. Brian Dean King, Jr., et al.," and applicable

authorities, finds that the motion must be dismissed.

                                                             I.

                                                     Background

            On April 18, 2018, movant was named along with others in a

one-count indictment charging her with conspiracy to possess

with intent to distribute 50 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, in




1
    The response is in the form of a motion to dismiss.
2   The reply is titled a rebuttal to the government's motion to dismiss.
         Case 4:20-cv-00432-A Document 9 Filed 06/25/20                            Page 2 of 9 PageID 65


violation of 21 U.S.C.                      §   846. CR Doc. 3 33. On June 14, 2018,

movant appeared before the court with the intent to enter a plea

of guilty to the offense charged without benefit of a plea

    agreement. CR Doc. 48. Movant and her attorney signed a factual

resume setting forth the elements of the offense, the maximum

penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 49. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce her to

plead guilty. Further, movant stated her understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report                                         ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by her guilty plea; movant was satisfied with her

counsel and had no complaints regarding her representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts were true.'

           The probation officer prepared the PSR, which reflected

that movant's base offense level was 34. CR Doc. 53, ,                                               38. She


3The "CR Doc.        "1efercnce is to the number of the item on the docket in the underlying criminal case, No. 4:18-
CR-094-A.
4
    The court follows the same routine in each case.
                                                           2
      Case 4:20-cv-00432-A Document 9 Filed 06/25/20   Page 3 of 9 PageID 66


received a two-level increase for possession of firearms,              id.

, 39, and a two-level increase for obstruction of justice. Id.

, 42. She received a two-level and a one-level adjustment for

acceptance of responsibility. Id. ,, 45, 46. Based on a total

offense level of 35 and a criminal history category of I,

movant's guideline imprisonment range was 168 to 210 months. Id.

, 103. Movant filed objections to the PSR, CR Doc. 90, and the

probation officer prepared an addendum. CR Doc. 62. The

probation officer prepared a further addendum noting that had

movant been held accountable for the amount of methamphetamine

she admitted receiving, her base offense level would have been

37 and the guideline range the same as calculated. CR Doc. 74.

If movant did not receive the adjustment for acceptance of

responsibility, her guideline range would be 292 to 365 months.

Id.

       On October 19, 2018, movant was sentenced to a term of

imprisonment of 120 months. CR Doc. 87. Movant did not appeal.

                                      II.

                           Grounds of the Motion

       Movant asserts four grounds in support of her motion,

worded as follows:

       GROUND ONE: Defense counsel provided constitutionally
       inadequate failing to properly investigate the


                                       3
      Case 4:20-cv-00432-A Document 9 Filed 06/25/20                            Page 4 of 9 PageID 67


         evidences presented to counsel by the government prior
         to and during negotiations.

Doc. 5 1 at PageiD' 4.

         GROUND TWO: Counsel was ineffective of assistance
         failed to object District Court plainly erred of gun
         possession/unlawful enhancement

Id. at PageiD 5.

         GROUND THREE: District Court failed to make sure
         petitioner knows the consequences of waiving her
         rights and accepted the plea

Id. at PageiD 6.

         GROUNDS FOUR: Counsel was ineffective assistance
         violated her constitutional right by not provide
         discoveries for her to view and quantity of drugs and
         obstruction of justice enhancement was not objected
         although petitioner to him those was wrong. Plea
         bargain process was under performance as she failed to
         investigate and prepare to the case.

Id. at PageiD 8.

                                                       III.

                                         Standards of Review

A.       28 U.S.C. § 2255

         After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-



5
 The "Doc.     n reference is to the number of the item on the docket in this civil case.
6
 The "PageiD _" reference is to the page number assigned by the court 1s electronic filing system and is used
because the typewritten page numbers on the form used by movant are not the actual page numbers.
                                                         4
     Case 4:20-cv-00432-A Document 9 Filed 06/25/20   Page 5 of 9 PageID 68


32   (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause•

for his procedural default and •actual prejudice• resulting from

the errors. Shaid, 937 F.2d at 232.

      Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other words,

a writ of habeas corpus will not be allowed to do service for an

appeal. Davis v. United States, 417 U.S. 333, 345 (1974); United

States v. Placente, 81 F.3d 555,          558 (5th Cir. 1996). Further,   if

issues ''are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack.' Moore v. United States, 598 F.2d 439, 441             (5th

Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515, 517-

18 (5th Cir. 1978)).

B.    Ineffective Assistance of Counsel Claims

      To prevail on an ineffective assistance of counsel claim,

movant must show that     (1) counsel's performance fell below an

                                      5
    Case 4:20-cv-00432-A Document 9 Filed 06/25/20   Page 6 of 9 PageID 69


objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 u.s. 668, 687          (1984); see also

Missouri v. Frye,    566 U.S. 133, 147 (2012).       "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.• Strickland, 466 u.s. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000)

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result.• Cullen v. Pinholster, 563 U.S. 170, 189 (2011)           (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the strickland test. Miller v. Johnson, 200 F.3d 274, 282            (5th

Cir. 2000).

                                     6
    Case 4:20-cv-00432-A Document 9 Filed 06/25/20    Page 7 of 9 PageID 70


                                    IV.

                                 Analysis

        Because movant did not file a notice of appeal, her

sentence became final on November 2, 2018. United States v.

Plascencia, 537 F.3d 385, 388      (5th Cir. 2008). She had one year

in which to file her motion under§ 2255. 28 U.S.C.            § 2255(f).

        Movant acknowledges that her motion is untimely and argues

that she should be entitled to equitable tolling. Doc. 1 at

PageiD 10. Equitable tolling is an extraordinary remedy

available only where strict application of the statute of

limitations would be inequitable. United States v. Patterson,

211 F.3d 927,    930   (5th Cir. 2000). The doctrine is applied

restrictively and only in rare and exceptional circumstances. In

re Wilson, 442 F.3d 872, 875      (5th Cir. 2006).

        Movant bears the burden to show that equitable tolling

should apply. Alexander v. Cockrell, 294 F.3d 626,           629   (5'h Cir.

2002). To do so, she must show (1)         that she has been pursuing

her rights diligently, and (2)      some extraordinary circumstance

stood in her way and prevented timely filing of her motion.

Holland v. Florida, 560 U.S.     631,     649   (2010). The failure to

satisfy the statute of limitations must result from factors

beyond her control; delays of her own making do not meet the

test.   In re Wilson, 442 F.3d at 875. Equitable tolling applies

                                     7
      Case 4:20-cv-00432-A Document 9 Filed 06/25/20                          Page 8 of 9 PageID 71


principally where the movant is actively misled by the

government or is prevented in some extraordinary way from

asserting her rights. Fierro v. Cockrell, 294 F.3d 674, 682                                               (5th

Cir. 2002); Patterson, 211 F.3d at 930. Neither excusable

neglect nor ignorance of the law is sufficient to justify

equitable tolling. Fierro, 293 F.3d at 682.

         Movant does not meet the test for equitable tolling.

Although she contends that she was "highly under the influence

of drugs," the record reflects that was in custody long before

entering her plea. CR Docs. 12, 13. Even if the allegation is

true, she says that her attorney advised her that she had 15

months in which to file a motion under                              §   2255. She makes no

attempt to explain why she did not file her motion until almost

18 months after her sentence became final.' By her own

calculation, she is late without any excuse.'




7
  Movant delivered her motion to the prison mail system for filing on May 1, 2020. Doc. 1 at Page!D 36 & 39.
8
  Movant mentions Rehaif v. United States, 139 S. Ct. 2191 (2019), but Rehaif concerns 18 U.S.C. § 922(g), which
did not apply in movant 1s case.
                                                        8
   Case 4:20-cv-00432-A Document 9 Filed 06/25/20   Page 9 of 9 PageID 72


                                   v.

                                 Order

     The court ORDERS that movant's motion be, and is hereby,

dismissed as untimely.

     SIGNED June 25, 2020.




                                                    District




                                    9
